 1   XAVIER BECERRA
     Attorney General of California
 2   DAMON G. MCCLAIN
     Supervising Deputy Attorney General
 3   ROBERT W. HENKELS
     Deputy Attorney General
 4   State Bar No. 255410
      455 Golden Gate Avenue, Suite 11000
 5    San Francisco, CA 94102-7004
      Telephone: (415) 510-3575
 6    Fax: (415) 703-5843
      E-mail: Robert.Henkels@doj.ca.gov
 7   Attorneys for Defendant
     R. Davis
 8

 9                            IN THE UNITED STATES DISTRICT COURT

10                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

11                                     SAN FRANCISCO DIVISION

12

13
     TRAVIS SCOTT KING by and through his                     3:19-cv-07722-VC
14   Guardian Ad Litem Breanna Raymundo,
     and BREANNA RAYMUNDO,                                    STIPULATION TO EXTEND TIME TO
15                                                            ANSWER COMPLAINT; [PROPOSED]
                                            Plaintiffs,       ORDER
16
                    v.
17

18   RONALD DAVIS AND DOES 1-25,
     inclusive,
19                                                            Judge:        The Honorable Vince Chhabria
                                          Defendants.         Action Filed: November 22, 2019
20

21

22         Defendant Ronald Davis (Defendant) and Plaintiff Travis Scott King (Plaintiff), by and

23   through their counsel of record, agree and stipulate as follows:

24         1.    Plaintiff filed his complaint seeking damages under 42 U.S.C. § 1983 against Ronald

25   Davis, the former warden at San Quentin State Prison, on November 22, 2019. On March 4,

26   2020, this Court directed Plaintiff to amend his complaint based on information about potential

27   parties provided him by defense counsel, and ordered Defendants to respond to the amended

28   complaint by March 25, 2020.
                                                          1
                            Stipulation to Extend Time to Respond to First Amended Complaint (3:19-cv-07722-VC )
 1         2.    Plaintiff filed his First Amended Complaint on March 5, 2020, adding D. Dews, C.

 2   Nee, and J. Tran as defendants. Plaintiff effectuate service of Defendants D. Dews and J. Tran on

 3   March 11, 2020, but Defendant C. Nee is apparently no longer employed by the California

 4   Department of Corrections and Rehabilitation (CDCR), and has yet to be served.

 5         3.    CDCR is retaining outside counsel for Defendant Tran and intends to do the same for

 6   Defendant Nee when he is served, and thus the California Attorney General’s Office—including

 7   current defense counsel—will not be representing those two Defendants.

 8         4.    The Governor for the State of California has recently issued a state-wide shelter-in-

 9   place order to slow the rate of infection of the Covid-19 virus. And CDCR’s nonessential
10   employees, and all nonessential attorneys with the Attorney General’s office, including defense
11   counsel, have been instructed to work from home. It has taken the State’s employees some time
12   to adapt, and CDCR employees must currently focus their efforts on their response to the Covid-
13   19 pandemic. Accordingly, while CDCR’s employees are still making every effort to accomplish
14   business as usual, ordinary tasks unrelated to the CDCR’s response to the Covid-19 virus are
15   taking much longer than usual to complete.
16         5.    Given these circumstances, CDCR is still in the process of retaining counsel for
17   Defendants Tran and Nee.
18         6.    The parties in this matter have met and conferred regarding these circumstances, and
19   agree that good cause supports an order extending Defendants’ time to respond to Plaintiff’s First
20   Amended Complaint by fourteen days (14), to April 9, 2020. Counsel for Defendant Davis is

21   informed and believes that fourteen days should be sufficient for CDCR to accomplish this task.

22

23

24

25

26   ///

27   ///

28   ///
                                                       2
                           Stipulation to Extend Time to Respond to First Amended Complaint (3:19-cv-07722-VC )
 1         6.    The parties have not previously requested an extension of time.

 2         IT IS SO STIPULATED.

 3                                                 LAW OFFICES OF IZAAK D. SCHWAIGER
 4

 5
     Dated: March 24, 2020                         By: /s/ Izaak D. Schwaiger_______________
 6                                                 IZAAK D. SCHWAIGER
                                                   Attorney for Plaintiffs TRAVIS SCOTT KING
 7                                                 And BREANNA RAYMUNDO
 8

 9
                                                   OFFICE OF THE ATTORNEY GENERAL
10
     Dated: March 24, 2020                                  Respectfully submitted,
11
                                                            XAVIER BECERRA
12                                                          Attorney General of California
                                                            DAMON G. MCCLAIN
13                                                          Supervising Deputy Attorney General

14

15                                                          __/s/ Robert W. Henkels___________
                                                            ROBERT W. HENKELS
16                                                          Deputy Attorney General
                                                            Attorneys for Defendant R. Davis
17

18

19                                      ORDER OF THE COURT

20         The Court, having read the parties’ stipulation, and good cause appearing, hereby

21   EXTENDS defendants’ time to respond to Plaintiff’s First Amended Complaint by fourteen days,

22   to April 9, 2020.

23         PURSUAN TO STIPULATION, IT IS SO ORDERED.

24

25
         Dated: March 30, 2020          ____________________________________
26                                      United States District Judge Vince Chhabria

27
     SF2020200106
28   21862264.docx
                                                       3
                           Stipulation to Extend Time to Respond to First Amended Complaint (3:19-cv-07722-VC )
                               CERTIFICATE OF SERVICE

Case Name:       T. King et al. v. R. Davis               No.    3:19-cv-07722-VC

I hereby certify that on March 24, 2020, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:
                STIPULATION TO EXTEND TIME TO ANSWER COMPLAINT;
                                [PROPOSED] ORDER
I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on March 24, 2020, at San Francisco,
California.


                R. Lagumen                                        /s/ R. Lagumen
                 Declarant                                            Signature
SF2020200106
21862260.docx
